Counsel fees are allowed to the wife as a part of "expenses of litigation" pending an action for divorce or a suit by the wife for permanent alimony. Code, § 30-202. "In all cases where an application for alimony is granted or refused, the bill of exceptions `shall be tendered and signed within twenty days from the rendition of the decision.'" Clark v. Clark,  165 Ga. 383 (140 S.E. 847); Code, § 6-903; Walker v.  Walker, 178 Ga. 663 (173 S.E. 828). In the instant case, no final judgment being excepted to, and the bill of exceptions assigning error on the interlocutory order awarding *Page 893 
counsel fees having been presented more than twenty days after such order, the motion to dismiss must be sustained.
Writ of error dismissed. All the Justicesconcur.
                        No. 14109. MAY 21, 1942.